Citation Nr: 1200702	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-43 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1955 to January 1976.  He died in October 2008.  The appellant is his widow.

This claim comes before the Board of Veterans' Appeals on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veterans Claims (Court) also held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

In this case, the appellant was provided a notice letter in October 2008.  That letter stated that the evidence must show that the Veteran died in service or that his service-connected disorders caused or contributed to his death.  However, the letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  Nor did the letter specifically indicate what evidence was needed to substantiate a DIC claim based on a condition not yet service-connected.  Therefore, the Board finds that a remand is necessary to ensure that the appellant is provided proper notice in connection with her claim. 

There also appears to be additional treatment records that are not associated with the claims file.  In this regard, the Board notes that the appellant has submitted a copy of an investigation report regarding the Veteran's death in a motor vehicle accident.  In that report, it was noted that the Veteran had been seen at the Orlando Veterans Hospital for blood work on the morning of his accident.  However, the claims file does not contain any VA medical records dated after September 2005.  Such records may be relevant and probative.  Therefore, the RO should obtain and associate any outstanding VA medical records.  

In addition, the Board notes that a VA medical opinion has not been obtained in this case.  In September 2008, the Veteran sustained serious injuries in a motor vehicle accident.  Immediately following the accident, emergency personnel recorded the Veteran's blood glucose level as 251.  He died approximately two weeks later in October 2008.  According to his death certificate, the immediate cause of death was a blunt force closed head injury, and other significant conditions contributing to the death, but not resulting in the underlying cause, included a medical history of hypertension and diabetes mellitus.  

At the time of his death, the Veteran was service-connected for diabetes mellitus.  The appellant contends that the Veteran likely went into diabetic shock, which caused the accident and ultimately resulted in his death.  She asserts that the Veteran had had poor control of his diabetes prior to the accident.  She explained that she had lived with him for many years and knew that the Veteran felt dizzy and confused when his blood glucose level ranged from 150 to 160.  His blood glucose level was much higher on the day of his accident.  As a result, she believed that the Veteran's service-connected diabetes mellitus contributed materially and substantially to the cause of his death.  

The Board notes that the investigation report does indicate that the Veteran's car struck another vehicle for an unknown reason.  Nevertheless, the evidence of record does not include a medical opinion based on a complete review of the claims file specifically addressing whether the cause of the Veteran's service-connected diabetes mellitus caused or contributed to his death.  Therefore, the Board finds that a VA medical opinion is necessary in this case. 

The Board thus REMANDS this claim for the following action:

1.  The RO should send the appellant a notice letter in connection with her claim for service connection for the cause of the Veteran's death.  The letter should include: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  The RO should obtain any outstanding VA medical records dated from September 2005 to October 2008, including treatment records documenting any blood work performed in September 2008.

3.  The Veteran's claims file should be forwarded to an appropriate VA medical examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, his post-service medical records, and the investigation report, as well as the appellant's assertions. 

It should be noted that the appellant has contended that the Veteran's service-connected diabetes mellitus caused or contributed to his death.  In particular, she has asserted that his blood glucose level was high on the day of his motor vehicle accident and that he may have gone into diabetic shock prior to the accident.  

The examiner should indicate whether it was at least as likely as not the Veteran's service-connected diabetes mellitus caused his death, contributed substantially or materially to his death, or aided or lent assistance to the production of his death.   In so doing, the examiner should discuss the Veteran's glucose level on the day of his accident.

The examiner should also state whether it was at least as likely as not the Veteran's death was otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of any additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless she is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112
(West Supp. 2010).  



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

